Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  133474(51)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 133474
  v                                                                 COA: 263392
                                                                    Allegan CC: 04-013744-FC
  DENNIS MERVYN SARGENT,
             Defendant-Appellant.
  _____________________________________

         On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing his brief and appendix is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2008                    _________________________________________
                                                                               Clerk